Citation Nr: 9932572	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-04 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for lumbar spine 
paracentral disc herniation at L5-S1 with degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1994.

This appeal arises from a decision by the Muskogee, Oklahoma, 
Department of Veterans Affairs (VA) Regional Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No current lumbar spine pathology is shown to be related 
to service.   


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
lumbar spine paracentral disc herniation at L5-S1 with 
degenerative joint disease.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records include complaints of 
localized right upper back pain unrelated to trauma for 10 
days in December 1991.  The assessment was mechanical back 
pain, suspected mechanical muscle strain without facet 
dysfunction.  X-ray of the thoracic spine taken the same day 
was within normal limits.  While he complained of a lack of 
improvement, within a week later he had not returned for 
physical therapy and was dropped for lack of attendance.  The 
remaining service treatment records are negative for evidence 
of a back condition.  The report of medical history taken in 
conjunction with the retirement examination of September 
1993, contains a complaint of recurrent back pain.  The pain 
was described as in the upper back and had been treated with 
physical therapy.  The separation physical examination was 
negative for any evidence of a back condition.

During a May 1994 VA orthopedic examination the veteran 
complained of intermittent nonradiating low back pain 
associated with lifting and bending.  Examination revealed a 
normal curvature without spinal tenderness or paravertebral 
spasm or tenderness.  He had full range of motion without 
pain.  The impressions included intermittently symptomatic 
low back by history rule out X-ray changes.  The May 1994 VA 
X-ray was negative for any lumbar spine abnormalities.

A February 1995 VA orthopedic examination report is negative 
for complaints, symptoms or findings regarding a low back 
condition.  A May 1996 VA orthopedic examination did not 
address the back.

An April 1997 VA magnetic resonance imaging spectroscopy 
(MRI) report notes moderate left paracentral disc herniation 
at L5-S1 with the disc impinging to some extent onto the left 
S1 nerve root.

In October 1997, Lemwel G. Delgra, M.D., stated that he saw 
the veteran in April 1997 at an Army pain management clinic.  
An MRI of the lumbosacral spine revealed a moderate left 
paracentral disc herniation at L5-S1 with impingement and 
anterior displacement of the left S1 nerve root.  The veteran 
had radicular symptoms with evidence of possible nerve root 
impingement and that this could have been created by chronic 
low-grade insult to the area or more commonly an acute 
traumatic event.  

David Anderson, D.O., stated in a November 1997 letter that 
the veteran had experienced problems with his thoracic spine 
and lumbar spine since a December 1991 injury.  More acute 
problems in April 1997 when an MRI revealed the herniation at 
L5-S1.  He added that although it was recently diagnosed, the 
problem might date to the original 1991 injury.  

Analysis

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The veteran has submitted only two medical letters with his 
claim.  Dr. Delgra did not in fact offer an opinion linking 
the veteran's current back condition to his active service.  
He only listed two possible causes of such a condition and 
added that an acute traumatic event is the more common cause 
of a condition such as the veteran's.  Dr. Anderson merely 
stated that the veteran's problem "may" date to the 
original December 1991 injury.  In Obert v. Brown, the Court 
held that a medical opinion expressed in terms of "may," also 
implies "may or may not" and is too speculative to establish 
a plausible claim. 5 Vet.App. 30, 33 (1993).  In this case 
Dr. Anderson's statement is too equivocal to make the claim 
well grounded.  

Dr. Anderson's comment indicates that he had not reviewed the 
veteran's service medical records, otherwise he would have 
noted that the veteran's 1991 complaints concerned his 
thoracic spine rather than his lumbar spine.  A bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet.App. 406 (1995).  The Board is not bound to accept 
opinions of physicians who make diagnoses and who necessarily 
rely on a history as related by the appellant.  See Swann v. 
Brown, 5 Vet.App. 229 (1993).

Since the veteran has submitted no medical evidence 
supportive of his claim, the Board finds that he has not met 
his initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for lumbar spine paracentral 
disc herniation at L5-S1 with degenerative joint disease is 
well grounded.  Accordingly, the claim is denied.

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  Robinette v. Brown, 8 Vet.App. 69 (1995)

In this case, the RO fulfilled its obligation under § 5103 
(a) in the March 1998 statement of the case in which the 
appellant was informed that the reason for the denial of the 
claim was that there was no evidence of the disorders during 
service or currently.  Furthermore, by this decision, the 
Board is informing the appellant of the evidence which is 
lacking and that is necessary to make the claim well 
grounded.


ORDER

The appeal of the issue of service connection for lumbar 
spine paracentral disc herniation at L5-S1 with degenerative 
joint disease is denied. 


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

